—In a proceeding pursuant to CPLR article 78, inter alia, to compel the appellants to pay salary and wages to the petitioner John Gaffney, the appeal is from a judgment of the Supreme Court, Rockland County (Miller, J.), dated April 18, 1996, which, after a hearing, awarded the petitioner John Gaffney $14,109.12 in accrued salary and directed the appellants to forward certain specified documents to the New York State Retirement System.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the appellants’ contention, the New York State Retirement System was not a necessary party to this proceeding (see, CPLR 1001 [a]; Clemente v Piscitella, 197 AD2d 765; see also, Matter of Dapp v Board of Educ., 248 AD2d 712; Matter of Gregory v Bemus Point Cent. School Dist., 237 AD2d 887).
Crucial exhibits are missing from the record, precluding review of the appellants’ claim of laches and their contention that the Supreme Court improperly calculated the leave accruals of the petitioner John Gaffney (see, Cross Westchester Dev. Corp. v Sleepy Hollow Motor Ct., 222 AD2d 644).
The appellants’ remaining contention is unpreserved for appellate review. Friedmann, J. P., Goldstein, Florio and Luciano, JJ., concur.